Title: Thomas Taylor (for Reuben G. Beasley) to Thomas Jefferson, 29 March 1819
From: Taylor, Thomas,Beasley, Reuben G.
To: Jefferson, Thomas


          
            Sir,
            American Consulate Havre 29 March 1819 
          
          I received a few days since a Case of Seeds from Mr Thouin of the Jardin du Roi to be forwarded to your address by the first opportunity, And as no direct conveyance at present offers I have shipped it on board the Brig John Burgwin—Capt: Perry bound to Philadelphia to the care of the Collector, with a request that he will cause it to be forwarded to you immediately after its arrival.—
          
             I have the honor, to be, very respectfully,   Sir,
            Your most Obedt Servant
            for R G Beasley  Thos Taylor
          
        